Citation Nr: 0307824	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  01-05 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318, to include 
the issue of whether there was clear and unmistakable error 
(CUE) in an RO decision not awarding the veteran a total 
disability evaluation for his service-connected disabilities.  

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
January 1946 to September 1948 and in the U.S. Army from 
October 1949 to November 1952.  As a result of his service 
during the Korean Conflict, he received, among others, 
the Purple Heart Medal, Combat Infantryman Badge (CIB), and a 
Bronze Star Medal.  He died in October 1999.  The appellant, 
his widow, appealed to the Board of Veterans' Appeals (Board) 
from a June 2000 decision.



FINDINGS OF FACT

1.  To the extent possible, all identified relevant evidence 
has been obtained necessary for an equitable disposition of 
the claims at issue.  

2.  The veteran died in October 1999 from cardiopulmonary 
arrest due to myelodysplastic syndrome (MDS).  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of shrapnel wounds to his anus-
evaluated as 30 percent disabling from November 1952 and as 
50 percent disabling from December 1997; residuals of 
shrapnel wounds to his left buttock-evaluated as 40 percent 
disabling from November 1952; malaria residuals-evaluated as 
0 percent disabling from November 1952; a scar on his left 
thigh-evaluated as 0 percent disabling from November 1952; 
and scars on his right buttock-evaluated as 0 percent 
disabling from November 1952.  His combined rating was 60 
percent from November 1952 and 70 percent from December 1997.  

4.  There is no persuasive medical evidence of record 
indicating that a disability of service origin or a service-
connected disability either caused or contributed to 
the veteran's death.

5.  The veteran was not exposed to ionizing radiation during 
either period of his active military service.  

6.  The veteran did not participate in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 to July 
1946.

7.  The veteran did not have myelodysplastic syndrome during 
service or for many years after his discharge.

8.  No competent medical evidence has been submitted to show 
the veteran's fatal myelodysplastic syndrome was the result 
of exposure to ionizing radiation or other incident during 
service.

9.  A total rating was not in effect for 10 continuous years 
immediately preceding the veteran's death, or from the date 
of his discharge or release from active duty for a period of 
not less than 5 years immediately preceding his death.

10.  There are no specific allegations of error with a 
particular RO decision rendered prior to the veteran's death; 
rather, the appellant merely alleges that a 100 percent 
evaluation should have been granted at some point prior to 
her late husband's death.

CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5104, 
5107, 7104 (West 2002); 38 C.F.R. § 3.312 (2002).  

2.  The veteran's fatal cardiopulmonary arrest, causing his 
death due to myelodysplastic syndrome, was not due to a 
disease or an injury that he had incurred or aggravated 
during service; the conditions that caused his death also may 
not be presumed to have been incurred in service-including 
as a result of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1113, 1310, 5100, 5102, 5103, 
5103A, 5104, 5107, 7104 (West 2002), 38 C.F.R. §§ 3.303, 
3.307. 3.309, 3.311 (2002).

3.  The criteria are not met for an award of DIC benefits.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22, effective 
prior to, or as of, January 21, 2000.

4.  A valid claim of CUE has not been presented. 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.105(a) (2002).

5.  The requirements have not been met for Dependents' 
Educational Assistance pursuant to Chapter 35, Title 38, of 
the United States Code.  38 U.S.C.A. § 3501 (West 2002); 38 
C.F.R. §§ 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (the "VCAA")

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA 
and the implementing regulations pertinent to the issues 
on appeal are liberalizing and, therefore, applicable.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Here, though, the requirements of the VCAA have been 
satisfied.  The RO initially denied the claim for the cause 
of the veteran's death as not well grounded, in the rating 
decision issued in June 2000.  And, as alluded to above, this 
is no longer an evidentiary requirement after passage of the 
VCAA.  But to compensate for that, the RO completely re-
adjudicated her claims, on a de novo basis, in April 2002.  
And the RO subsequently informed her of the new provisions of 
38 C.F.R. § 3.159, citing the VCAA regulations as well as the 
other applicable laws and regulations.



The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board determines that VA's duties pursuant to the VCAA, 
where triggered, have been fulfilled.  In each instance, as 
it became apparent that there may be any information, or 
medical or lay evidence, not previously provided to VA, that 
may have been necessary to substantiate the claim, VA 
notified the appellant both of the necessary information, and 
also of which evidence she was to submit, and which evidence 
VA would attempt to obtain on her behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record shows the appellant was notified of each of the 
RO's rating decisions and received a statement of the case 
(SOC) and supplemental statement of the case (SSOC).  When 
considered collectively, those documents apprised her of the 
type of evidence needed to substantiate her allegations-and 
prevail, and also of the governing laws and regulations.  The 
RO also notified her of what the evidence must show, what she 
needed to still submit, and what VA would obtain for her-
if she provided the basic information necessary to conduct a 
search.  The RO specifically informed her that if she 
disagreed with the RO's consideration of the evidence, or of 
the reasons provided, she should write and explain why.  The 
RO thus informed her that she was to submit any additional 
evidence.  The RO also sent her a letter in December 1999 
specifically outlining what she needed to do to establish her 
claims.

The appellant has not since indicated that any additional 
medical or other evidence, not already of record, needs to be 
obtained to support her claims and complete her application 
for VA benefits.  Instead, she believes the evidence already 
submitted plainly shows this.  So there is no remaining 
preliminary notice or development required by the VCAA since 
she declined her opportunity for a hearing.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This being the case, the 
Board may proceed to issue a decision in her appeal without 
fear of prejudicing her.  Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Since VA has met its preliminary duties to notify and assist 
in this case, and since.  no additional evidence has been 
identified by the appellant as being available and relevant 
to her appeal, but absent from the record, the Board finds 
that any failure on the part of VA to further notify her of 
what hypothetical evidence would be secured by VA and what 
evidence would be secured by her is harmless.  Of course, an 
error is not harmless when it reasonably affects the outcome 
of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  Here, though, there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case.  
Hence, the Board finds that any such failure is 
inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).



II. Entitlement to Service Connection for the Cause of the 
Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability either 
incurred in or aggravated by service, or one that was 
proximately due to or the result of a service-connected 
condition; was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1310; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312(a); see also Allen v. Brown, 
7 Vet. App. 439 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The veteran is this particular case died in October 1999.  A 
postmortem autopsy was not performed.  But according to his 
certificate of death, he died from cardiopulmonary arrest due 
to myelodysplastic syndrome (MDS).

At the time of his death, the veteran was service-connected 
for residuals of shrapnel wounds to his anus-evaluated as 30 
percent disabling from November 1952 and as 50 percent 
disabling from December 1997; residuals of shrapnel wounds to 
his left buttock-evaluated as 40 percent disabling from 
November 1952; malaria residuals-evaluated as 0 percent 
disabling from November 1952; a scar on his left thigh-
evaluated as 0 percent disabling from November 1952; and 
scars on his right buttock-evaluated as 0 percent disabling 
from November 1952.  His combined rating was 60 percent from 
November 1952 and 70 percent from December 1997.  

There is no medical evidence of record indicating the veteran 
died from his 
service-connected disabilities, and the appellant does not 
argue that he did.  She alleges, instead, that his death 
should be service connected under the provisions of 38 C.F.R. 
§ 3.309(d) or 38 C.F.R. § 3.311, which deal with diseases 
specific to "radiation-exposed" veterans and claims based 
on exposure to ionizing radiation, respectively.  But she has 
not submitted medical evidence sufficient to grant her claim 
on this alternative basis, either.

Generally, to show the requisite connection between the 
disability at issue and service, the record must include 
three things:  (1) medical evidence confirming the veteran 
had the disability alleged when he died, (2) medical 
evidence, or in certain circumstances lay testimony, of a 
relevant in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus/causal link 
between the fatal disability and the in-service disease or 
injury.  See, e.g., Pond v. West, 12 Vet. App. 341, 346 
(1999).

In certain limited circumstances, specific presumptions ease 
the burden of establishing a relationship between the 
disability at issue and the veteran's service.  See "The 
Radiation-Exposed Veterans Compensation Act of 1988," Public 
Law 100-321, section 2(a), 102 Stat. 485-86 (codified as 
amended at 38 U.S.C. 1112(c)).  See also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir.1994).  These presumptions are 
available in cases where certain types of cancer, 
specific to radiation-exposed veterans, are manifested, see 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), and also where a 
"radiogenic disease", as defined by 38 C.F.R. § 3.311, is 
shown.



Service connection will be presumed (and need not otherwise 
be shown by the evidence of record), if the veteran is 
determined to be a "radiation exposed" veteran, and manifests 
one of the "listed diseases" found at 38 C.F.R. 
§ 3.309(d)(2).  38 C.F.R. § 3.309(d)(1).  

The term "radiation exposed" veteran is defined as a 
veteran who participated in at least one of the "radiation 
risk" activities listed at 38 C.F.R. § 3.309(d)(3)(ii), 
while on active duty.  38 C.F.R. § 3.309(d)(3)(i).  The Board 
has reviewed the veteran's records, and finds no evidence 
that he participated in any radiation risk activities while 
in service.  38 C.F.R. § 3.309(d)(3).  He also did not 
participate in the occupation of Hiroshima or Nagasaki, or 
nuclear testing, to warrant application of 38 C.F.R. 
§ 3.311(a)(4)(i).  All of his tours during WWII were 
stateside; that is, he was not in Japan.  He enlisted in the 
Air Force in January 1946 in New York.  He was next stationed 
at Sheppard Field, El Paso, Texas, and in San Antonia, Texas.  
Then, he went to Scott Field and Tucson Arizona.  In 
September 1946, he was stationed in San Francisco.  In June 
1948 he was stationed in Alaska, and had his appendix 
removed, at age 19, at Fort Richardson.  In December 1948, he 
was at Fort Slocum, New Jersey.  He re-enlisted in the Army 
in October 1949, but he was at Fort Knox.  In July 1950, he 
went to Japan as part of a heavy mortar unit in the infantry, 
but that was long after the relevant time in question when 
the presumed radiation activity took place.  He was at the 
38th parallel in North Korea when he was wounded in 1951.  

The appellant-widow claims that a copy of a picture of the 
veteran in Japan, during the Korean Conflict, is prima fascia 
evidence that he was exposed to radiation and, therefore, 
entitled to the presumptive provisions mentioned above.  But 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held, as a matter of law, that a veteran who visited 
Hiroshima or Nagasaki while on leave from duty not related to 
the occupation of either city, did not participate in the 
occupation of those cities as the term is defined by statute 
or regulation.  McGuire v. West, 11 Vet. App. 274 (1998).  
Thus, although there is some evidence that the veteran 
visited Japan during his second period of active service 
during the Korean Conflict, there is no evidence that he was 
present during a time period which presumes that he was 
exposed to ionizing radiation, as that exposure occurred many 
years before, during WWII, not during the time when he 
visited there during the Korean Conflict.  38 C.F.R. 
§ 3.309(d)(3)(ii)(B) and (C).  

Furthermore, although the veteran's service personnel records 
confirm that he was stationed in Alaska, during his first 
period of service, it was at Amchitka Island.  38 C.F.R. 
§ 3.309(d)(3)(ii)(D)(2).  And his presence in onsite 
participation of a test involving the atmospheric detonation 
of a nuclear device is also not presumed, as his service 
records indicate that he was stationed elsewhere during those 
time periods.  38 C.F.R. § 3.309(d)(3)(iv).  In fact, his 
service records clearly establish that he was not at a 
radiogenic site during either of his periods of his active 
service.  So, although it may be theoretically possible that 
his condition was caused by some type of radiation exposure, 
this, alone, is not tantamount to concluding that his 
exposure occurred coincident with his service in the 
military.  This is particularly true since he was at other 
remote places during the times that possible exposure to 
ionizing radiation in service would have occurred.  

The following diseases are specific to radiation-exposed 
veterans:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); 
(xi) cancer of the bile ducts; (xii) cancer of the gall 
bladder; (xiii) primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); (xiv) cancer of the salivary 
gland; (xv) cancer of the urinary tract; (xvi) bronchiolo-
alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer 
of the brain; (xix) Cancer of the colon; (xx) Cancer of the 
lung; and (xxi) Cancer of the ovary.  38 C.F.R. 
§ 3.309(d)(2).

The regulations pertaining to these listed diseases were 
amended during the pendency of the current appeal, adding 
cancers of the lung, colon, bone, ovary and brain to the list 
of presumptive diseases, effective on March 26, 2002.  67 
Fed. Reg. 3612 (2002).  However, since the veteran died from 
myelodysplastic syndrome, not one of these cancers affected 
by the change, the revisions are inconsequential.

The fatal myelodysplastic syndrome is not a listed disease 
under the provisions of 38 C.F.R. § 3.309(d), and therefore 
these presumptions are not available in the current appeal.  
So service connection cannot merely be presumed under 
38 C.F.R. § 3.309, but rather, must be otherwise established 
by the evidence itself.  

Even if the evidence does not show the veteran manifested one 
of the specific diseases that are listed at 38 C.F.R. 
§ 3.309, service connection still may be established under 
provisions of 38 C.F.R. § 3.311.  That regulation provides 
that VA will assist the claimant in developing her claim, by 
obtaining a radiation "dose estimate" in certain instances.  
38 C.F.R. § 3.311(a)(1).  One instance when a radiation dose 
will be obtained is when a veteran manifests a disease 
considered, by VA regulation, to be a "radiogenic disease."  

"Radiogenic disease" is defined as a disease that was 
induced by ionizing radiation and includes the following:  
leukemia, thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  

Effective Feb. 14, 2002, a dose estimate will also be 
obtained if the appellant has cited or submitted competent 
scientific or medical evidence that another claimed condition 
is a radiogenic disease.  67 Fed. Reg. 6870, 6871 (2002), 
codified at 38 C.F.R. § 3.311(b)(4).  Because this change in 
regulation is facially more favorable to the appellant, in 
that it provides her another method of obtaining the 
assistance afforded in 38 C.F.R. § 3.311, it will be 
considered in her appeal.  See Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

The veteran's myelodysplastic syndrome, however, is not 
considered to be a "radiogenic disease" pursuant to 38 
C.F.R. § 3.311(b)(2).  So to compensate for this, the 
appellant must have competent scientific or medical evidence 
indicating that myelodysplastic syndrome is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  She insist that she has 
submitted such evidence, but she has not to trigger the 
application of 38 C.F.R. § 3.311.

The medical and scientific evidence the appellant cites as 
supportive of her claim consists of copies of literature 
about the veteran's fatal myelodysplastic syndrome, and a 
statement from his private treating physician.  The copies of 
the articles submitted do not indicate that myelodysplastic 
syndrome is a radiogenic disease; rather, they merely state 
that the cause of myelodysplastic syndrome is uncertain.

The statement from the veteran's private treating physician, 
dated in July 2000, confirms he had a diagnosis of 
myelodysplastic syndrome when seen from June 1994 to January 
1995 (bearing in mind that he eventually died from this 
condition in October 1999).  The private physician who 
authored that statement went on to indicate that "[A]lthough 
a definitive cause of myelodysplastic syndrome is not clear, 
it is considered to be highly associated with exposure to 
chemicals, radiations, drugs and other environmental agents-
and [the veteran] may have been exposed to any or all of 
these agents without even his knowledge of such exposure."  
That statement, however, is not equivalent to concluding that 
myelodysplastic syndrome is a radiogenic disease, i.e., 
induced by ionizing radiation as defined by 38 C.F.R. 
§ 3.311(b)(2).  And aside from that, in this particular case, 
there is no persuasive evidence the veteran was ever exposed 
to ionizing radiation while in service.  So as a factual 
determination, the appellant has failed to show exposure 
during service to the purported precipitating agent.  
Obviously then, if, as here, there simply was no exposure in 
service, the fatal condition at issue cannot be a residual of 
it.  Moreover, even the private physician, himself, 
acknowledges there is no definitive cause of the fatal 
myelodysplastic syndrome at issue-which essentially is what 
the medical literature the appellant submitted also indicates 
(reporting the etiology is uncertain).  And while the 
private physician attempted to raise a higher probability of 
such a cause-and-effect relationship in this particular case, 
to take his medical opinion outside the realm of pure 
speculation, he still did not provide a sufficiently 
definitive causal connection.  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993).

An accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  See, too, Lee v. Brown, 
10 Vet. App. 336, 338 (1997).  But medical opinions and 
treatise evidence may not simply provide speculative generic 
statements of a supposed relationship between the veteran's 
service and the condition at issue.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998).  Rather, the medical opinion 
and treatise evidence must discuss generic relationships with 
a degree of certainty such that under the facts of the 
specific case in question there is at least plausible 
causality based on objective facts rather than on 
unsubstantiated lay or medical opinion.  Id.  The July 2000 
statement from the private physician submitted on the 
appellant's behalf does not discuss the rationale for the 
opinion contained therein, does not cite any prevailing 
medical authority as independent support for it, and does not 
indicate the specific veteran in this particular case was 
exposed to the radiation needed to precipitate his 
fatal myelodysplastic syndrome.  There was no indication the 
type of exposure mentioned (to chemicals, radiations, drugs 
and other environmental agents) occurred while the veteran 
was on active duty in the military-as opposed to, 
for example, at any number of other possible times while he 
was alive.

Since there is no competent scientific or medical evidence 
showing that myelodysplastic syndrome is a radiogenic 
disease, a dose assessment need not be obtained by VA.  The 
Board also notes that the appellant has requested that an 
outside consultant review the veteran's records.  However, 
this is not warranted in this case because the appellant has 
not presented any evidence suggesting the veteran was even 
exposed to ionizing radiation while in service.  So there is 
no conflict in the record concerning this important point.  A 
dose assessment, then, would serve no useful purpose in the 
complete absence of any evidence of exposure at all during 
service.  38 C.F.R. § 3.311(d).  Also, since this case does 
not involve a radiogenic disease, the provisions of 38 C.F.R. 
§ 3.311 are inapplicable.  And although service connection 
for the cause of the veteran's death still may be established 
via proof of direct causation, the appellant has not 
submitted sufficient evidence showing the veteran's fatal 
myelodysplastic syndrome was caused by a condition or event 
during service.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

While the appellant is competent to testify concerning events 
she personally witnessed, she does not have the necessary 
medical expertise and/or training to give a probative opinion 
on such additional determinative issues as whether the 
veteran's fatal myelodysplastic syndrome is causally related 
to his service in the military.  See  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espirutu v. Derwinski, 
2 Vet. App. 492, 494 (1991) (a lay person is competent to 
state that certain 
in-service symptomatology was experienced or witnessed, but 
is not competent to offer a medical opinion as to the cause 
or etiology of the claimed disability.)  In other words, she 
cannot provide a medical opinion as to the cause of 
the veteran's death.  This, instead, requires a supporting 
medical opinion.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As there is no medical evidence causally linking the fatal 
myelodysplastic syndrome to the veteran's service in the 
military, the appeal must be denied.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  For the 
reason stated, the preponderance of the evidence is against 
the appellant's claim, 
so benefit-of-the-doubt rule does not apply, and the claim 
for service connection for the cause of the veteran's death 
must be denied.  See 38 C.F.R. § 3.102.

III.  DIC under 1318

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by § 1318, or would have established such right 
but for CUE in the adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

In August 2001, the Board and all VA ROs suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C. § 1318 where the veteran was not rated totally 
disabled for a continuous period of at least 10 years prior 
to death, or at least 5 years from his release from active 
duty, as these cases may involve "hypothetical 
entitlement."  See Chairman's Memorandum No. 01-01-17 
(August 23, 2001); VBA Fast Letter No. 01-77 (Aug. 17, 2001).

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that 
the two statutes at issue should be interpreted in the same 
way and had amended 38 C.F.R. § 20.1106 to provide that 
claims under section 1311(a)(2), like claims under 1318, will 
be decided taking into regard prior determinations issued 
during the veteran's lifetime.  The Federal Circuit held that 
VA could properly construe the "entitled to receive" 
language of sections 1311(a)(2) and 1318 in the same way, 
and could properly construe the language of the two statutory 
sections to bar the filing of new claims, i.e., claims where 
no claim had been filed during the veteran's life or the 
claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  The Federal Circuit 
held that VA could construe the language of the two statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.  

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.

The net result of the above line of cases is that 
"hypothetical entitlement" is no longer a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318.  So the only possible remaining ways of prevailing on 
this claim are:  (1) by meeting the statutory duration 
requirements for a total disability rating; or (2) by showing 
that such requirements would have been met but for CUE in a 
previous rating decision.  See National Organization of 
Veterans' Advocates Inc., v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir 2003) (NOVA II).  

The veteran, however, was not continuously rated totally 
disabled by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding his death.  
He also was not continuously rated totally disabled by a 
schedular or unemployability rating from the date of his 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding his death.

At the time of his death in October 1999, the veteran was 
service-connected for residuals of shrapnel wounds to his 
anus, for residuals of shrapnel wounds to his left buttock, 
for malaria residuals, for a scar on his left thigh, and for 
scars on his right buttock that also were a residual of shell 
fragment wounds he sustained during service.  His combined 
rating was 60 percent from November 1952 and 70 percent from 
December 1997.  Thus, he was not rated totally disabled by a 
schedular or unemployability rating for a continuous period 
of 10 or more years immediately preceding his death.  He also 
was not rated as totally disabled by a schedular or 
unemployability rating from the date of his discharge or 
release from active duty for a period of not less than 5 
years immediately preceding his death.  He therefore did not 
meet the duration requirements so his widow-appellant can 
receive DIC.  That leaves only the question of whether there 
was CUE in a prior RO decision.

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
either (1) the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighted or evaluated 
will not suffice), or (2) the law in effect at that time was 
incorrectly applied; and the error must be undebatable and 
(3) of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(4) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(upholding the validity of 38 C.F.R. § 3.105(a)).  

Consideration of CUE, however, requires that the appellant 
first raise the issue with sufficient specificity.  See Ruiz 
v. Gober, 10 Vet. App. 352, 357 (1997).  That is, she must 
allege, (1) an error that, (2) if not made, would have 
compelled a manifestly different result.  If the allegation 
fails either criterion, the claim may be denied for failure 
to plead a viable CUE claim.  General failures in the duty to 
assist, reweighing the evidence, failure to favorably resolve 
doubt, and a laundry lists of laws or regulations without an 
explanation as to how they were misapplied, are insufficient, 
as a matter of law, to raise a valid claim of CUE.  

Simply to allege CUE on the basis that previous adjudications 
improperly weighed and evaluated the evidence, or failed to 
apply the benefit-of-the-doubt doctrine, or failed to give 
reasons and bases, can never rise to the stringent definition 
of CUE. "Broad-brush" allegations of "failure to follow the 
regulations" or "failure to give due process" are also 
insufficient.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Failure to specify the dates of the RO and BVA decisions 
being collaterally attacked, where multiple decisions have 
been rendered, renders the pleading of CUE insufficient.  
Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).

Here, the appellant has not raised a valid CUE claim.  
Instead, she merely asserts that the veteran should have been 
100 percent service-connected for 10 years prior to his 
death.  She has not identified which rating decision(s) she 
claims contains CUE.  She also has not alleged any particular 
error that, if not made, would have compelled a manifestly 
different result.  In fact, it is not clear that she claims 
that the RO has made any error at all, only that she believes 
a 100 percent rating should have been granted.  That type of 
allegation is essentially tantamount to a claim of 
"hypothetical entitlement" to DIC-which, as alluded to 
above, is no longer a valid basis of recovery.  Therefore, 
since the appellant has not sufficiently pleaded CUE, but 
merely made "broad-brush" and sweeping allegations that are 
insufficient, as a matter of law, to raise a valid CUE claim, 
she is not entitled to DIC under § 1318.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

Where, as here, the law and not the facts is dispositive of 
the issue, the claim will be denied analogous to Rule 
12(b)(6) of the Federal Rules of Civil Procedure for failure 
to state a claim upon which relief may be granted.  See 
Sabonis v, Brown, 6 Vet. App. 426 (1994).

IV.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.

A surviving spouse of a veteran, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 
21.3021.

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, the veteran's 
surviving spouse is not eligible for such benefits, and 
entitlement to Dependents' Educational Assistance is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a); 38 
C.F.R. §§ 21.3020, 21.3021.

As indicated above, in Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases in which the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law-analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  Therefore, the claim 
for Dependents' Educational Assistance is denied.  


ORDER

The claim for service connection for cause of death is 
denied.

The claim for DIC under the provisions of 38 U.S.C.A. § 1318, 
to include whether there was CUE in an RO decision not 
awarding the veteran a total disability evaluation for his 
service-connected disabilities, is denied.

The claim for dependents' educational assistance under 
Chapter 35, Title 38, of the United States Code, is denied.





	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)


 

